Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This communication is in response to application filed on 2/9/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/12/2021 and 3/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 13 recites”… and/or …” Examiner is unclear as to the metes and bounds of the limitation. Is it Applicant’s intent that the module generates knowledge data sets from web data….or …feed data…or both. 

Claim 1: The term "intention" in claim 1 line 3 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 10: The term "intention" in claim 10 line 4 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 19: The term "intention" in claim 19 line 6 is a relative term which renders the claim indefinite.  The term "intention" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 8, 9, 17 and 18: The term "episodic" is a relative term which renders the claim indefinite.  The term "episodic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Objections

Claim 4 is objected to because of the following informalities:  claim 4 appears to be written in a dependent form however no preceding claim is listed for dependency.  
Appropriate correction is required.




Drawings

The drawings are objected to because the drawing appears to be blurry and the figures are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,951,555  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,951,555 B2 contain every element of claim 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palakovich et al. (US Patent Application Pub. No. 2016/0099892) hereinafter “Palakovich” in view of Lalji et al. (US Patent Application Pub. No. 2017/0310613) hereinafter “Lalji”.

As to claim 10, Palakovich discloses an apparatus for providing information in automated chatting (Abstract, real time chat system), comprising: a receiving module for receiving a message in a chat flow (Palakovich [9-12], discloses VA proxy module); 
an identifying module for identifying location information, time information and service intention information from the message (Palakovich [26-27, 55-56], discloses wherein a user identifier associated with a message, a network address of the end user or agent); 
Palakovich is silent on a generating module for generating a response to the message based on the location information, the time information and the service intention information; and a presenting module for presenting the response in the chat flow.
	However Lalji discloses generating module for generating a response to the message based on the location information, the time information and the service intention discloses generating response message based on various information from chatbot interactions and communications along with third party services); and 
a presenting module for presenting the response in the chat flow (Lalji [40-42,  ], discloses wherein the third-party services can in turn include an API for interacting with the chatbot for presenting/displaying the response in the chat session/flow).
Palakovich and Lalji are analogous art because they are from the same field of endeavor, namely, systems and methods of automated chat sessions over the internet.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Palakovich and Lalji before him or her, to modify the system of Palakovich to include the response generating feature of Lalji with reasonable expectation that this would result in a system that is capable of generating response to a message/request based on location, time and service information obtained from interactions with the client.  This method of improving the system of Palakovich was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Lalji.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palakovich with Lalji to obtain the invention as specified in claim 10.


As to claim 11, Palakovich-Lalji discloses the apparatus of claim 10, wherein the generating module: identifies candidate responses to the message; and generates the response by reasoning based on one or more of the candidate responses (Lalji [34-38], discloses wherein the workflow that needs to be taken defines how the response is generated in combination with other factors). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 10 above.

As to claim 12, Palakovich-Lalji discloses the apparatus of claim 11, wherein the identifying module: identifies the candidate responses to the message based the location information, the time information, the service intention information and user profile information; and identifies the candidate responses based on the message and at least one of a local data index set and a knowledge graph; or identifies the candidate responses based on the message and a chat context of the chat flow, and at least one of the local data index set and the knowledge data set (Lalji [39-41], discloses wherein the chatbot creation program further generates credentials for the chatbot such as an identifier of the chatbot, which can be an alphanumeric identifier or another kind of identifier). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 11 above.


As to claim 13, Palakovich-Lalji discloses the apparatus of claim 12, further comprising a knowledge data set generating module that generates the knowledge data set from web data, and wherein the knowledge data set comprises location information, time information and service intention information of entities in the form of question-answer pairs and in the form of tuples; and/or a local data index set generating module that generates the local data index set from feed data, wherein items of the local data discloses wherein the analytics module for accessing data from the analytics services via the database module, and wherein the response communication is sent by the chatbot server to the webhook server that is associated to the chatbot 16 that generated the message and into which the incoming communication for the chatbot was initially received). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 12 above.


As to claim 14, Palakovich-Lalji discloses the apparatus of claim 13, wherein the local data index set generating module: groups similar items from the feed data into clusters based on similarity scores of the items; and merges items in one of the clusters into one item (Palakovich [127-133] discloses wherein the same intent may be determined based upon same or similar results generated an application of natural language processing techniques of the messages, or simply identifying a particular number of repeated words or phrases within the messages and further discloses wherein included one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices for data feeds and/or event updates). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 13 above.


As to claim 15, Palakovich-Lalji discloses the apparatus of claim 11, wherein the generating module performs the reasoning based on a chat context and the one or more candidate responses. (Palakovich [127-133] discloses wherein the same intent may be determined based upon same or similar results generated an application of natural language processing techniques of the messages, or simply identifying a particular number of repeated words or phrases within the messages and further discloses wherein included one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices for data feeds and/or event updates). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 11 above.


As to claim 16, Palakovich-Lalji discloses the apparatus of claim 15, wherein the generating module performs the reasoning through a Dynamic Memory Network (DMN) model (Palakovich [127-133, 135] discloses wherein the services provided by the cloud infrastructure system can dynamically scale to meet the needs of its users). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.

As to claim 17, Palakovich-Lalji discloses the apparatus of claim 15, wherein the generating: generates attention gates based on the chat context of the chat flow and the one or more candidate responses; and generates episodic memories associated with the chat context and episodic memories associated with the one or more candidate discloses wherein the one or more flexible pools of logical storage devices can be virtualized to maintain virtual storage devices for the server and wherein the server can include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.


As to claim 18, Palakovich-Lalji discloses the apparatus of claim 17, wherein the generating module: generates the response based on one of the episodic memories associated with the chat context and one of the episodic memories associated with the one or more ranked candidate responses (Palakovich [49, 59-61, 75-77] discloses wherein the web browser, which may be used to generate webpage requests and display received webpages in response to the requests and wherein a chat initiation response message is transmitted back to the client device to indicate a beginning of the chat). The Examiner supplies the same rationale for the combination of references Palakovich and Lalji as in claim 15 above.

Claims 1-9 and 19-20 are corresponding apparatus and method claims that recite similar limitations as of claims 10-18 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441